Citation Nr: 0636182	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  96-45 539	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for macular degeneration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1947 to June 
1951.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1996 decision of the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for macular degeneration.  In a March 2005 
decision, the Board denied the claim.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a November 2005 Order, the 
Court granted a joint motion to vacate and remand the March 
2005 Board decision.

In March 2006, the Board remanded the veteran's appeal, 
pursuant to the Court's November 2005 Order. 

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part. 


REMAND

The November 2005 Court Order found that the December 2003 VA 
examination report failed to fully comply with the 
development requested by the Board in its July 2003 remand.  
Accordingly, the Board remanded this appeal in March 2006.  
See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 19.9 
(2005); Stegall v. West, 11 Vet. App. 268 (1998).

The AMC, however, failed to fully comply with the development 
requested by the Board in its March 2006 remand.  In this 
respect, the remand requested that an examination of the 
veteran be conducted by a board of two physicians, preferably 
an ophthalmologist and an infectious disease specialist.  The 
Board emphasized these instructions to underscore the 
importance assigned by both parties in the Court approved 
joint motion.  Unfortunately, compliance with the Board's 
directives is lacking given the two separate and inadequate 
examinations-one of which is signed by an optometry student.  

In this regard, the Board acknowledges that the remand used 
the Court approved term, "preferably."  Such a term may 
suggest that the language of Court's order was optional.  By 
tradition, however, the expressed desires of a Court are 
tantamount to an order, and they should be treated as such.  
Further, the Board acknowledges the difficulty faced by the 
Manchester VA Medical Center in providing the specialists 
requested.  Yet, the record does not show or explain that 
reasonably available VA facilities, such as the Boston VA 
Medical Center, do not have physicians trained in 
ophthalmology and infectious diseases who could fulfill the 
examination request and prepare the joint opinion requested 
by the parties to the joint motion.  Finally, assuming that 
no VA facility could conduct the requested examinations, 
there is no evidence that fee basis examinations at such 
major facilities as the Dartmouth-Hitchcock Medical Center in 
Lebanon, New Hampshire were ever considered.  As such, while 
the Board appreciates the efforts undertaken, the Board is 
obligated to conclude that the need to fulfill the spirit and 
the terms of the Court Order granting the joint motion 
remains.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the appeal is REMANDED for the following action:

1.  The AMC should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination in order to determine the 
etiology of his macular degeneration.  
This examination is to be conducted by a 
board of two physicians, preferably an 
ophthalmologist and an infectious disease 
specialist, who have not previously 
examined or treated the appellant.  If 
these specialists are not available at a 
VA medical facility, the AMC should 
schedule the veteran for a fee-based 
examination at a major medical center 
that is located in reasonable proximity 
to his domicile.  The notice of VA 
examination letter mailed to the veteran 
should contain references to the relevant 
sections of 38 C.F.R. § 3.655 (2006).  

The AMC is to send the claims folders to 
the examiners for review in conjunction 
with the examination.  In the case of any 
fee basis examinations, photocopies of 
all pertinent evidence to include all 
evidence discussed in the Board's March 
2005 decision must be provided.  After a 
review of the record and an examination 
of the veteran, the physicians must 
provide a definitive opinion as to the 
nature and etiology of the claimant's 
macular degeneration:  

(i)  The examination report must 
reflect a consensus opinion jointly 
coauthored by the ophthalmologist 
and the infectious disease 
specialist.  

(ii)  Specifically, they must state 
whether it is at least as likely as 
not-i.e., is there a 50/50 chance-
that any current eye disorder is 
related to service, to include 
whether any current disorder is due 
to an in-service episode of 
infectious hepatitis.  In offering 
such an opinion the examiners must 
address the statements offered by 
Clement L. Trempe, M.D.

2.  After the development requested has 
been completed, the AMC should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the AMC must 
implement corrective procedures at once.

3.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA as well as who has the 
duty to secure such evidence, then such 
development must be undertaken by VA.  38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).

4.  Thereafter, the AMC must readjudicate 
the veteran's claim.  The AMC is advised 
that it is to make a determination based 
on the law and regulations in effect at 
the time of its decision, to include any 
further changes in the statutory duty to 
assist the veteran and any other 
applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
received, and any evidence not received, 
and all applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  If the veteran 
fails to show for his VA examination, the 
SSOC must also cite to 38 C.F.R. § 3.655.  
A reasonable period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

